Citation Nr: 1501688	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-05 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as anxiety disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1998 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal form a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran claimed service connection for anxiety disorder, and his claim was originally adjudicated on that basis.  Since then the Veteran has been diagnosed with a number of different psychiatric disorder.  The Board has accordingly characterized that issue as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a May 2014 decision, the Board granted service connection for asthma, and denied service connection for anxiety disorder and tinnitus.  The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated November 2014, the Court granted a November 2014 Joint Motion for Partial Remand (Joint Motion) filed by a representative for the Veteran and VA's General Counsel, vacating the Board's decision with respect to the denial of service connection for an anxiety disorder, and remanding the matter to the Board for further proceedings consistent with the Joint Motion.  The Joint Motion noted that argument as to the asthma and tinnitus claims was abandoned.  In order to accomplish the directives of the Joint Motion, the claim of service connection for a psychiatric disorder will be remanded as set forth below.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The claim of service connection for a psychiatric disorder must be remanded for further development to ensure compliance with the directives of the November 2014 Joint Motion.

In the Joint Motion, the parties agreed that the March 2010 VA examination relied upon by the Board in its May 2014 decision is inadequate with respect to the rationale posited therein.  Such rationale was that the Veteran's current mental health diagnoses did not represent a continuation of conditions treated or present during military service and that there was a possibility that any mental health issues present during service were secondary to his alcohol abuse.  Additionally, the examiner reasoned that the Veteran's complaint of stress in 2001 is inconsistent with his assertion that he did not seek treatment for fear of the ramification for his career.  However, and as noted in the Joint Motion, such rationale is not supported by the evidence.  

Specifically, the parties agreed that the Veteran has consistently reported that he used alcohol to self-medicate as a result of his anxiety problems.  There is nothing in the record to support the examiner's finding that the Veteran's alcohol use caused his in-service problems or complaints and the examiner did not adequately explain this possibility.  

The parties also agreed that the Veteran has consistently reported that, after seeking care for anxiety in 1998, he did not report further problems because he was afraid of the effect it would have on his career.  The Veteran's complaints of stress in 2001 are not inconsistent with his assertions that he feared ramifications for his career.  The Veteran reported that his anxiety worsened with time, and by the end of his service obligation, he decided not to reenlist because he needed professional help.  Accordingly, the examiner's opinion is not supported by sound reasoning, and, without further explanation, is inadequate.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate medical professional for an opinion in connection with this claim.  The entire claims file, to include a copy of this remand, must be available to the reviewer.

The reviewer is to provide an opinion as to whether the Veteran has a psychiatric disorder that had its onset during, or is otherwise related to, his active service.

In rendering the requested opinion, the reviewer must consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's assertions regarding his alcohol use and fear of reprisal for seeking treatment during service as referenced in the November 2014 Joint Motion.

The report must include a complete rationale for all opinions expressed.  

If the reviewer finds that an examination is necessary to provide an opinion, one should be scheduled.
 
2.  Then, readjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

